DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CHARLES FICAROTTA, MERRY FICAROTTA and DANIA CUT ANNEX,
                         LLC,
                      Appellants,

                                    v.

       JAMES S. PRENTICE and DANIA CUT HOLDINGS, INC.,
                          Appellees.

                              No. 4D18-0309

                          [January 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 07-012516CACE
(19).

  William R. Amlong, Karen Coolman Amlong and Jennifer Daley of
Amlong & Amlong, P.A., Fort Lauderdale, for appellants Charles Ficarotta
and Merry Ficarotta.

   Diane G. DeWolf, A. Rodger Traynor, Jr. and Ashley A. Sawyer of
Akerman LLP, Tallahassee and Miami, for appellee Dania Cut Holdings,
Inc.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.